Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to error correction in a memory device. 
The claimed invention (claim 1 as representative of the independent claims) recite in part:
“…retrieving, using a processing device, first information from a first portion of a memory component; 
storing, using the processing device, the first information in a first additional portion of the memory component after an error detection operation is performed on the first information; 
retrieving, using the processing device, second information from a second portion of the memory component after the error detection operation is performed on the first information; and 
storing, using the processing device, the second information in an additional second portion of the memory component after the error detection operation is performed on the second information based on a result from the error detection operation performed on the first information.”
The prior arts of record (Gorobets et al. US Patent No.  7,173,852  as an example of such prior arts) teach corrected data storage and handling methods. In order to maintain the integrity of data stored in a flash memory that are susceptible to being disturbed by operations in adjacent regions of the memory, disturb events cause the data to be read, corrected and re-written before becoming so corrupted that valid data cannot be recovered.
However, the prior arts of record fail to teach the claimed specifics of:
“…retrieving, using a processing device, first information from a first portion of a memory component; 
storing, using the processing device, the first information in a first additional portion of the memory component after an error detection operation is performed on the first information; 
retrieving, using the processing device, second information from a second portion of the memory component after the error detection operation is performed on the first information; and 
storing, using the processing device, the second information in an additional second portion of the memory component after the error detection operation is performed on the second information based on a result from the error detection operation performed on the first information.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111